         Case: 5:19-cr-00055-DCR-MAS Doc #: 1 Filed: 02/22/19 Page: 1 of 1 - Page ID#: 27


AO 91 (Rev. 11 /1 I) Criminal Complaint


                                       UNITED STATES DISTRICT COURT                                               Eastern District of Kentucky
                                                                    for th e                                               FILED
                                                       Eastern District of Kentucky
                                                                                                                        FEB 22 2019
                  United States of America
                                                                                                                          AT LEXINGTON
                                 V.                                                                                     ROBERT R. CARR
                                                                               Case    o.                           CLERK U.S. DISTRICT COURT
               FARRERA-BROCHEZ, Mikhy
                                                                                            19-MJ-5041




                            Defendant(;)


                                                     CRIMINAL COMPLAINT
          I, the complainant in this case, state that the fol low ing is true to the best of my know ledge and belief.
On or about the date(s) of            June , 2018 through February 2019        in th e county of          Clark and others            in the

      Eastern           District of              Kentuck           , the defendant(s) viol ated:

             Code Section                                                         Offense Description
18 U.S.C. 1028(a)(2)                                Knowingly transfer an identification document knowing that such document
                                                    was stolen

18 U.S.C . 1028(a)( 3)                              Knowingly possess with the intent to transfer unlawfully five or more
                                                    identification documents




          This criminal complaint i s based on these facts:

See attached affidavit of FBI Special Agent Chelsea Holliday




          &1 Continued on the attached sheet.
                                                                                             Signed remotely per Rule 4.1.
                                                                                             See Addendum .
                                                                                                    Complainant 's signature

                                                                                            Chelsea Holl iday , FBI Special Agent
                                                                                                     Printed name and title

Sworn to before me and signed in my presence.


Date :            02/22/2019


City and state:                           Lexington , Kentucky                   Matthew A. Stinnett, United States Magistrate Judge
                                                                                                     Print ed name and title
